236 S.W.3d 54 (2007)
Morris LOCKETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88288.
Missouri Court of Appeals, Eastern District, Division Four.
August 21, 2007.
Motion for Rehearing and/or Transfer Denied October 9, 2007.
Application for Transfer Denied November 20, 2007.
Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 9, 2007.
Prior report: 165 S.W.3d 199.

ORDER
PER CURIAM.
Morris Lockett appeals the judgment denying his Rule 29.15 motion for postconviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).